87 N.Y.2d 885 (1995)
663 N.E.2d 319
639 N.Y.S.2d 1007
The People of the State of New York, Respondent,
v.
Daniel Dillon and Roy Hetzel, Appellants.
Court of Appeals of the State of New York.
Decided December 27, 1995.
Gary Abramson, Goshen, for Daniel Dillon, appellant.
Gurda, Gurda & Smith, Middletown (Alex Smith of counsel), for Roy Hetzel, appellant.
Francis D. Phillips, II, District Attorney of Orange County, Goshen (David R. Huey of counsel), for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK concur.
*886MEMORANDUM.
The order of the Appellate Division should be affirmed.
During the course of a high-speed automobile chase having its inception in a traffic violation, the pursuing State Trooper observed the passenger in the fleeing vehicle, defendant Dillon, throw two small bags onto the roadway. The chase continued for another 10 to 15 miles until the driver, defendant Hetzel, was eventually stopped. Approximately 3.94 ounces of a white powder containing cocaine and eight hypodermic needles were recovered from the roadside at the point where the bags had been thrown.
There was sufficient circumstantial evidence from which the Grand Jury could have inferred that defendants Dillon and Hetzel had knowledge that the cocaine weighed more than the statutory minimum of an aggregate two ounces, and therefore, County Court erred in reducing count one of the indictment from criminal possession of a controlled substance in the second degree (Penal Law § 220.18 [1]) to criminal possession of *887 a controlled substance in the seventh degree (Penal Law § 220.03).
Given the lesser standards for measuring the sufficiency of Grand Jury instructions (see, People v Darby, 75 N.Y.2d 449, 454; People v Calbud, Inc., 49 N.Y.2d 389, 394; see also, CPL 190.30 [7]), we also conclude that the instructions in this case were adequate.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.